DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                     CITY OF FORT LAUDERDALE,
                              Appellant,

                                     v.

                               JUNE DHAR,
                                 Appellee.

                              No. 4D13-1187

                            [October 22, 2014]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Steven P. Deluca, Judge; L.T. Case No. 12022175
T120A.

   Cynthia A. Everett, City Attorney, and Bradley H. Weissman,
Assistant City Attorney, Fort Lauderdale, for appellant.

  James T. Forman of Law Offices of James T. Forman, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   The City of Fort Lauderdale (the “City”) appeals a final order from the
county court dismissing a traffic citation on grounds that section
316.0083(1)(d)3., Florida Statutes (2012), of the Mark Wandall Traffic
Safety Act violated Defendant June Dhar’s equal protection and due
process rights under the Constitution. We agree with the county court
and affirm.

   A vehicle registered to Dollar Rent A Car Systems, Inc. (“Dollar”) was
detected by an automated traffic camera running a red light, and after
review of the violation, Dollar was sent a notice of violation alleging that
the described vehicle violated sections 316.074(1) and 316.075(1)(c)1. of
the Florida Statutes. In response, Dollar sent an affidavit identifying
Defendant as the person having care, custody, or control of the vehicle at
the time of the violation. Thereafter, Defendant was issued a uniform
traffic citation.
   Defendant filed a motion to dismiss, asserting that as a short-term
renter of the motor vehicle, she was treated unequally as compared to a
vehicle’s registered owner or lessee because she was not initially issued a
notice of violation under section 316.0083(1)(b)l.a., Florida Statutes
(2012), and therefore could not avoid the payment of added court costs
by simply paying the statutory penalty of $158.00. The trial court agreed
and granted the Defendant’s motion.

   In finding that the Act violated Defendant’s equal protection and due
process rights, the trial court correctly noted that:

          There are significant advantages to having a [notice of
      violation] issued in one’s name, as opposed to a [uniform
      traffic citation]. The cost of a [notice of violation] is $158.00,
      whereas the cost of a [uniform traffic citation] is $263.00.
      More importantly, the payment of a $158.00 [notice of
      violation] buys anonymity. If the [notice of violation] is paid
      timely, there will be no record of the infraction on one’s
      driving record. Consequently, once a [uniform traffic
      citation] is issued, one’s driving record will be permanently
      tarnished, unless the [uniform traffic citation] is dismissed in
      court. This distinct difference is to the detriment of
      [Defendant]; the option of paying the $158.00 [notice of
      violation] does not exist.

    We find the City’s attempt to justify the disparate treatment given to
short-term renters to be wholly unpersuasive. Whether a person owns a
vehicle, leases a vehicle, or enters into a short-term rental agreement, the
circumstances surrounding the infraction remain the same. The activity
that is being addressed (either poor driving, or ensuring that people are
responsible when loaning their vehicle to others) is the same. Therefore,
short-term automobile renters are similarly situated to registered owners
and lessees, and no rational basis exists for the unequal treatment given
to Defendant by the City in applying this statute. Cf. City of Fort
Lauderdale v. Gonzalez, 134 So. 3d 1119, 1120 (Fla. 4th DCA 2014)
(holding that “section 316.0083(1)(c)1.c, Florida Statutes (2011), did not
violate equal protection or due process by providing that, in the case of a
jointly owned vehicle, the traffic citation shall be mailed only to the first
name appearing on the registration,” because “the statute’s distinction
between a vehicle’s first listed owner and its subsequent owners is
rationally related to the state’s legitimate interest in administrative
efficiency.”).



                                      2
    We note that section 316.0083(1)(d)3. was amended by the legislature,
effective July 2, 2013, and now allows all individuals charged with
committing a red light camera violation to simply pay $158.00 through
the issuance of a notice of violation. We agree with the trial court that
the legislature’s initial failure to address the situation of short-term
renters in the statute was likely a mere oversight which has now been
corrected. Such an oversight cannot serve as a rational basis upon
which to validate the disparate treatment afforded the Defendant in this
case.

    In sum, the City failed to present any meritorious argument that
supports treating short-term renters differently than registered owners
and lessees under the pre-2013 version of the statute. Accordingly, the
county court’s order granting Defendant’s motion to dismiss the traffic
citation for violating Defendant’s equal protection and due process rights
is affirmed.

   Affirmed.

STEVENSON, MAY and KLINGENSMITH, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    3